Citation Nr: 1420152	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  11-12 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by constipation, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a disability manifested by chest pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness.




ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from October 1988 to October 1992, with additional service in the National Guard.  He had service in the Southwest Asia theater of operations from January 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Although the appeal also originally included the issue of service connection for nervous disorder, this benefit was granted by rating decision in March 2013 and is therefore no longer in appellate status.	

The increased rating claim for bilateral hearing loss, and the service connection claims for a sleep disorder, a disability manifested by constipation, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's chest pains are related to service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for intermittent costochondritis have been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

One of the issues before the Board involves a claim of entitlement to service connection for chest pain.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Analysis

The Veteran asserts that he has had chest pains since being kicked in that area during a fight in service.

Service treatment records show that in October 1991, the Veteran was seen for complaints of chest pain; and the final disposition reflected doubtful cardiac, and probably atypical chest wall pains.  The Veteran had a normal chest x-ray.  The Veteran was later seen at a follow up appointment in which he reported that "he is fine now."

Post service, a March 2000 VA treatment record shows that the Veteran denied chest pain; and an April 2001 report showed a negative chest x-ray.

The Veteran underwent a VA examination in March 2009 and reported infrequent chest pains since service.  After interviewing and examining the Veteran and after reviewing his claims file, the examiner found that the etiology of the chest pain is undetermined and that she could not render an opinion without resorting to speculation.  The examiner noted that an ETT could not be performed due to recent shoulder injury at the time and the Veteran had declined referral for a nuclear stress test.  The examiner noted an abnormal EKG which was suggestive of inferior ischemia.  

The Veteran was afforded another VA examination in January 2013.  After interviewing and examining the Veteran and after review of the claims file, the examiner stated that the "Veteran has intermittent costochondritis that began in the Service (confirmed in his SMR's.)  He occasionally will take an NSAID for it."

The Board notes that there are no medical opinions of record to the contrary.

Based on the foregoing, the Board is unable to conclude that the preponderance of the evidence is against a finding of service connection.  Given complaints of chest pain in service, the Veteran's competent reports of chest pains since service and the most recent VA examination linking his current disability to service, service connection for intermittent costochondritis is warranted.  See 38 U.S.C.A. 
§  5107(b). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that RO letters in September 2008, October 2009 and October 2012 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 



ORDER

Service connection for intermittent costochondritis is granted.


REMAND

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.  Compensation availability has been expanded to include "medically unexplained chronic multisymptom illness," such as functional gastrointestinal disorders.  38 C.F.R. § 3.317.

The Veteran was afforded a VA examination in January 2013.  However, the medical opinion was inadequate.  Here the examiner did not provide an opinion the Veteran's respiratory disorder after being asked if the Veteran had respiratory problems related to Gulf War exposure to environmental hazards during military service in Southwest Asia.  Instead, she noted that the Veteran "reported that the only time he has breathing problems is at night when trying to sleep."  It appears to the Board that the Veteran's respiratory disorder was considered with the sleep disorder.  However, a March 2009 VA treatment record shows "trivial pulmonic insufficiency."  A supplemental medical opinion from the January 2013 examiner, if available, is warranted regarding the Veteran's respiratory disorder.  

Moreover, at the time of the VA examination, the examiner found no constipation and explained that "[o]ne daily bowel movement is normal and not indicative of constipation."  However, a February 2013 VA treatment record shows an assessment of constipation.  Accordingly,  a supplemental medical opinion should also be obtained for this claim.

Additionally, with respect to the sleep disorder and hearing loss claims, there are outstanding treatment records that must be obtained before the Board can proceed with appellate review.  On a statement received in October 2012, the Veteran reported seeing a sleep therapist in Southaven, Mississippi, and undergoing hearing test at BNSF Railway Memphis Intermodal about six months prior.  These records should be associated with the Veteran's claims file/electronic records.  In light of the remand reasons above, any updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to obtain adequate identifying information regarding the sleep therapist and hearing evaluation records from BNSF Railway mentioned in correspondence received in October 2012.  After obtaining any necessary authorizations, appropriate action should be taken to obtain the aforementioned records.  

2.  Associate with the record any relevant VA treatment records developed since February 2013 from the Memphis VAMC or the Memphis South VA Clinic.

3.  The claims file should be forwarded to the January 2013 VA examiner (or another examiner if the January 2013 examiner is unavailable) for review and an addendum opinion addressing the questions posed. 

If the examiner determines that the opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  The claims folder and all pertinent records must be made available to the examiner.

Based on a review of the record, the examiner should answer the following and render an opinion as to the following:

      Respiratory Disorder

(a)  Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a current respiratory disorder that is causally related to service?  

The examiner should consider the March 2009 VA treatment record reflecting trivial pulmonic insufficiency.

(b)  If signs or symptoms of the claimed disorder are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the appropriate examiner should so state.

Constipation

(a)  Does the Veteran currently have a disability manifested by constipation?  

The examiner should consider the February 2013 VA treatment record reflecting constipation.

(b)  If the answer to (a) is yes, is it at least as likely as not (a 50% or higher degree of probability) that the current disability was incurred in or is otherwise related to service?  

(c)  If signs or symptoms of the claimed disorder are objectively demonstrated, but such signs or symptoms cannot be attributed to a known medical diagnosis, the examiner should so state.

(d)  If there is a medically unexplained multisymptom illness that includes functional gastrointestinal disorders, the examiner should also state.

Rationales should be provided.  The examiner should take into consideration that the Veteran is competent to report in-service and post-service symptoms.

4.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the increased rating claim for bilateral hearing loss, and the service connection claims for a sleep disorder, a disability manifested by constipation, and a respiratory disorder.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


